DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Objection/Rejections
The 35 U.S.C. 103 rejections of claims 1-4, 6-24 over Park in view of Park4, Yamamoto and Kunisada, as the primary combination of references, are withdrawn due to Applicant’s amendment filed on October 20, 2022.
The 35 U.S.C. 103 rejection of claim 25 over You in view of Hirauchi, is withdrawn due to Applicant’s amendment filed on October 20, 2022.
3.	The objection to claim 25 is withdrawn due to Applicant’s amendment filed on October 20, 2022.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 14-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  
Claim 3 contains the limitation of “wherein the light shielding layer comprises a thermosetting composition for light shielding layers”, but depends on the newly amended claim 1 which now contains the new limitation of “wherein the light shielding layer is formed from a heat-curable composition for light shielding layer”.  
It is unclear whether the “a heat-curable composition for light shielding layer” (singular “layer”) is worded differently from the “a thermosetting composition for light shielding layers” (plural “layers”) to differentiate between the two, such that the “a heat-curable composition for light shielding layer” comprises the “a thermosetting composition for light shielding layers”, in which case, claim 3 should be rewritten along the lines of - - wherein the heat-curable composition for light shielding layer comprises a thermosetting composition for light shielding layers - -; or was intended to mean something else altogether.  For the purposes of examination, the first interpretation is used.  Clarification and amendment with relevant citation(s) from the specification are required.
Claim 14 depends on claim 3, and claims 15-18 depend on claim 14, all including the subject matter of claim 3, without providing a solution to the indefinite issue described above. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-9, 11-19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over You (US 20160231972) in view of Hirauchi (US 2010/0226016) and Kunisada (US 2004/0198126).

    PNG
    media_image1.png
    305
    826
    media_image1.png
    Greyscale

				    Fig. 2
Regarding claim 1, You teaches a polarizing plate (comprising polarizing layer 400 [0066], Fig. 2 shown above) composed of a display region (display area DA ([0044]) and a non-display region (non-display area NDA [0044]) surrounding the display region DA ([0044], Fig. 1), the polarizing plate comprising: a polarizer (polarizing layer 400 may have a monolayer structure [0067]); a bonding layer (auxiliary adhesive layer 230 contacting the adhesive layer 300 [0070]) and a window substrate (210 [0048]) which, while not identified as a first polarizer protective film by You, is taught by You to be a transparent glass or plastic substrate ([0046]) which can have a thickness of a film (thin film structure [0093]), for the purpose of providing the desired thin-ness and light-weight, and which provides a protective physical barrier (as a member of the window 200 [0044]), thus also functioning as a first polarizer protective film, since the bonding layer 230+300 and it (210, Fig. 2) are sequentially stacked on an upper surface of the polarizer 400 (Fig. 2); and a light shielding layer (light blocking layer 220 [0048]) is embedded in the bonding layer 230+300 to constitute a portion of the non-display region NDA, and is on one surface of the first polarizer protective film 210 (Fig. 2).  You teaches that the bonding layer 230 comprises a UV curable bonding agent (auxiliary adhesive layer may include a photocurable acrylate oligomer [0052] cured by light, such as ultraviolet (UV) light [0054]).  
In addition, You teaches that the light shielding layer 220 is formed from a composition for light shielding layer that comprises an organic resin and a black material (organic insulating material such as a black resin [0049]), but is silent regarding further specifics of the composition for light shielding layer, and hence fails to teach that it is a heat-curable composition for light shielding layer, or that it further comprises an ultraviolet (UV) absorbent in an amount of about 0.05 wt% to about 5 wt%.
However, Hirauchi teaches that a composition for light shielding layer ([0008]) that comprises an organic resin and a black material ([0008]) can be a heat-curable composition for light shielding layer (organic resin is a cured product of a curable resin [008] heat-curable resin [0018], thermosetting … preferable [0159]), for the purpose of providing the desired combination of high heat resistance, high productivity and low production costs ([0159]), and is one that further comprises an ultraviolet (UV) absorbent ([0188]), for the purpose of blocking undesired UV light rays (shielding light having a desired wavelength, … by … absorbing such light [0013]).  Although Hirauchi is silent regarding an amount of the UV absorbent in the light shielding layer, one which is within the claimed range of about 0.05 wt% to about 5 wt%, is very common, as evidenced by Kunisada. 
Kunisada teaches that a UV absorbent (2-hydroxy-4-methoxybenzophenone [0038]) is preferably present in a light-shielding layer (sheet ]0036]) in an amount which is within the claimed range of about 0.05 wt% to about 5 wt% ([0038]).
Since You is silent regarding further specifics of the composition for light shielding layer, it would have been necessary and hence obvious to have looked to the prior art for them.  Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a heat-curable composition for light shielding layer as the composition for light shielding layer that formed the light shielding layer of the polarizing plate of You, in order to obtain the desired combination of high heat resistance, high productivity and low production costs, and further, to have included an ultraviolet (UV) absorbent in the heat-curable composition for light shielding layer, in order to block undesired UV light rays, as taught by Hirauchi, in an amount that is within a range of about 0.05 wt% to about 5 wt.%, as taught by Kunisada.
	Regarding claim 3, Hirauchi teaches that the heat-curable composition for light shielding layer comprises a thermosetting composition for light shielding layer (organic resin is a cured product of a curable resin [008] heat-curable resin [0018]) comprises a thermosetting composition for light shielding layers (thermosetting … preferable [0159]), for the purpose of providing the desired combination of high heat resistance, high productivity and low productions costs, as described above.
	Regarding claim 4, Hirauchi teaches that the UV absorbent is present inside the light shielding layer ([0188]), for the purpose of blocking undesired UV light rays, as described above.
	Regarding claims 6-9, Hirauchi is silent regarding a maximum absorption wavelength of the UV absorbent, or the type and formula of the UV absorbent.
However, Kunisada teaches that a commonly used benzophenone-based UV absorbent comprises a compound represented by Formula 1 of Applicant (2-hydroxy-4-methoxybenzophenone [0038]) wherein R1 of Applicant is a C1 alkyl group, and n = m = 0, for the purpose of providing the desired blocking of UV light rays, as described above.  The benzophenone-based UV absorbent that comprises a compound represented by Formula 1 of Applicant, is disclosed in Applicant’s specification ([0065-0066]) to have a maximum absorption wavelength within the claimed range of about 380 nm to about 420 nm. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a commonly used benzophenone-based UV absorbent that comprises a compound represented by Formula 1 of Applicant which has a maximum absorption wavelength within a range of about 380 nm to about 420 nm, as the UV absorbent in the light shielding layer of the polarizing plate of You, as modified by Hirauchi and Kunisada, in order to block undesired UV light rays, as taught by Kunisada in light of Hirauchi.
	Regarding claims 11-13, Hirauchi teaches that the heat-curable composition for light shielding layer, further comprises a light stabilizer along with the UV absorbent ([0188]), for the purpose of providing the desired resistance to light degradation, but is silent regarding a type or amount of the light stabilizer.
	However, Kunisada teaches that along with the UV absorbent, a commonly used hindered amine-based light stabilizer ([0036]) which is a hindered amine-based UV stabilizer, is present in the light shielding layer ([0036]) in an amount of 0.1wt% to 1 wt% ([0039]) which is within the claimed range of about 0.05 wt% to about 3 wt%, for the purpose of providing the desired resistance to UV light degradation.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have further comprised a light stabilizer along with the UV absorbent in the light shielding layer of the polarizing plate of You, in order to obtain the desired resistance to light degradation, as taught by Hirauchi, and additionally, to have provided a hindered amine-based UV stabilizer as the light stabilizer, in an amount that is within a range of about 0.05 wt% to about 3 wt%, in order to obtain the desired resistance to UV light degradation, as taught by Kunisada.
	Regarding claim 14, Hirauchi teaches that the thermosetting composition for light shielding layers comprises a pigment (black material [0037]), a binder resin ([0037]), a heat-curing initiator (thermal-latent curing catalyst [0133]) and the UV absorbent ([0188]), for the purpose of providing the desired combination of high heat resistance, high productivity, low production costs ([0159]) and blocking of undesired UV light rays, as described above.
	Regarding claim 15, Hirauchi teaches that the pigment comprises carbon black (black material, more preferable [0039]), for the purpose of providing the desired combination of excellent dispersibility in the binder resin, strong black color, low production costs and excellent heat resistance (inexpensiveness [0039]).
	Regarding claim 16, Hirauchi teaches that the binder resin comprises a polyimide resin ([0159]), for the purpose of providing the desired combination of high heat resistance, high productivity and low production costs ([0159]).
Regarding claim 17, Hirauchi teaches that the heat-curable composition for light shielding layer comprises a thermosetting composition for light shielding layer (organic resin is a cured product of a curable resin [008] heat-curable resin [0018]) comprises a thermosetting composition for light shielding layers (thermosetting … preferable [0159]), that further comprises a thermosetting unsaturated compound (compound having a polymerizable unsaturated double bond [0144]), for the purpose of providing the desired combination of heat resistance and low production costs, as described above.
	Regarding claim 18, Hirauchi teaches that the light shielding layer further comprises an ultraviolet (UV) absorbent ([0188]), for the purpose of blocking undesired UV light rays (shielding light having a desired wavelength, … by … absorbing such light [0013]).
	Regarding claim 19, You is silent regarding a thickness of the light shielding layer.
However, Hirauchi teaches that the light shielding layer can have a thickness of as low as 1 µm ([0074]) which is within the claimed range of about 5 µm or less, for the purpose of providing the desired thin-ness and light-weight.
Since You is silent regarding a thickness of the light shielding layer, it would have been necessary and hence obvious to have looked to the prior art for a suitable one.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time, to have provided the light shielding layer with a thickness that is within a range of about 5 µm or less, in the polarizing plate of You, as taught by Hirauchi, in order to obtain the desired thin-ness and light-weight.
	Regarding claim 24, You teaches an optical display (device [0041]) comprising the polarizing plate (comprising the polarizing layer 400 [0067]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Hirauchi and Kunisada, as applied to claims 1, 3-4, 6-9, 11-19, 24 above, and further in view of Fuso (US 5,700,295).
You, as modified by Hirauchi and Kunisada, teaches the polarizing plate comprising the light shielding layer, as described above.  In addition, Kunisada teaches that the UV absorbent comprises a benzophenone-based UV absorbent and a benzotriazole-based UV absorbent ([0038]), but is silent regarding a triazine-based UV absorbent.
However, Fuso teaches that 2-hydroxyphenyl-1,3,5-triazine which is a species of a hydroxy phenyl triazine, can be used instead of 2-hydroxybenzophenone which is a benzophenone-based UV absorbent, as an alternate UV absorbent (UV absorber, col 1, lines 45-50), for the purpose of providing the desired protection from UV light degradation (col 1, lines 30-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a hydroxy phenyl triazine UV absorbent, in place of the benzophenone-based UV absorbent in the light shielding layer of the polarizing plate of You, as modified by Hirauchi and Kunisada, in order to obtain the desired protection from UV light degradation, as taught by Fuso.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Hirauchi and Kunisada, as applied to claims 1, 3-4, 6-9, 11-19, 24 above, and further in view of Park4 (US 2015/0036074).
You, as modified by Hirauchi and Kunisada, teaches the polarizing plate comprising the polarizer, the first protective film and the light shielding layer, as described above. You is silent regarding a second polarizer protective film on a lower surface of the polarizer.
However, Park4 teaches that a polarizing plate (110 [0045]) comprising: a polarizer (111 [0047]); a bonding layer (adhesive 115 [0047]); and a first polarizer protective film (base film 112 [0047]) sequentially stacked on an upper surface of the polarizer 111 (Fig. 8(a)), further comprises a second polarizer protective film (base film 113 [0051]) on a lower surface of the polarizer 111 (Fig. 8(a)), for the purpose of providing the desired additional laminate protection of the polarizer.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have further comprises a second polarizer protective film on a lower surface of the polarizer of the polarizing plate of You, in order to obtain the desired additional laminate protection of the polarizer, as taught by Park4.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Hirauchi and Kunisada, as applied to claims 1, 3-4, 6-9, 11-19, 24 above, and further in view of Schambony (US 2010/0160502).
You, as modified by Hirauchi and Kunisada, teaches the polarizing plate comprising the light shielding layer, as described above.  You, as modified by Hirauchi and Kunisada, is silent regarding an a* variation rate, a b* variation rate and an optical density (OD) variation rate, of the light shielding layer of the polarizing plate.
However, Schambony teaches that light stabilizers can be present up to an amount of 5 wt% ([0060]) to prevent discoloration of the organic matrix material ([0002]) which is measured by the a* variation rate, the b* variation rate and the optical density (OD) variation rate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have added light stabilizers up to an amount of 5 wt% to the light shielding layer of the polarizing plate of You, as modified by Hirauchi and Kunisada, in order to prevent discoloration of the light shielding layer of the polarizing plate, as taught by Schambony, and hence minimize the a* variation rate, the b* variation rate and the optical density (OD) variation rate of the light shielding layer of the polarizing plate.
Accordingly, in the absence of a clear showing to the contrary, it would have been obvious to one of ordinary skill in the art at the time, to have provided through routine experimentation, a light stabilized composition in the light shielding layer of the polarizing plate of You, as modified by Hirauchi, Kunisada and Schambony, which prevents discoloration and hence minimizes the a* variation rate, the b* variation rate and the optical density (OD) variation rate, of the light shielding layer of the polarizing plate, such that the a* variation is within a range of about 50% or less, as calculated by Equation 1 of Applicant, the b* variation is within a range of about 200% or less, as calculated by Equation 2 of Applicant, and the optical density (OD) variation rate is within a range of about 20% or less, as calculated by Equation 3 of Applicant.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over You (US 20160231972) in view of Hirauchi (US 2010/0226016) and Kunisada (US 2004/0198126).

    PNG
    media_image1.png
    305
    826
    media_image1.png
    Greyscale

				    Fig. 2
You teaches a polarizing plate (comprising polarizing layer 400 [0066], Fig. 2 shown above) composed of a display region (display area DA ([0044]) and a non-display region (non-display area NDA [0044]) surrounding the display region DA ([0044], Fig. 1), the polarizing plate comprising: a polarizer (polarizing layer 400 may have a monolayer structure [0067]); a bonding layer (auxiliary adhesive layer 230 contacting the adhesive layer 300 [0070]) and a window substrate (210 [0048]) which, while not identified as a first polarizer protective film by You, is taught by You to be a transparent glass or plastic substrate ([0046]) which can have a thickness of a film (thin film structure [0093]), for the purpose of providing the desired thin-ness and light-weight, and which provides a protective physical barrier (as a member of the window 200 [0044]), thus also functioning as a first polarizer protective film, since the bonding layer 230+300 and it (210, Fig. 2) are sequentially stacked on an upper surface of the polarizer 400 (Fig. 2); and a light shielding layer (light blocking layer 220 [0048]) is embedded in the bonding layer 230+300 to constitute a portion of the non-display region NDA, and is on one surface of the first polarizer protective film 210 (Fig. 2), wherein a total thickness of the light shielding layer 220 and the bonding layer 230+300 in the non-display region NDA is the same as a thickness of the bonding layer 230+300 in the display region DA (Fig. 2), and the light shielding layer 220 is between the bonding layer 230+300 and the first polarizer protection film 210 in the non-display region NDA (Fig. 2).  You teaches that the bonding layer 230 comprises a UV curable bonding agent (auxiliary adhesive layer may include a photocurable acrylate oligomer [0052] cured by light, such as ultraviolet (UV) light [0054]).  
In addition, You teaches that the light shielding layer 220 is formed from a composition for light shielding layer that comprises an organic resin and a black material (organic insulating material such as a black resin [0049]), but is silent regarding further specifics of the composition for light shielding layer, and hence fails to teach that it is a heat-curable composition for light shielding layer, or that it further comprises an ultraviolet (UV) absorbent in an amount of about 0.05 wt% to about 5 wt%.
However, Hirauchi teaches that a composition for light shielding layer ([0008]) that comprises an organic resin and a black material ([0008]) can be a heat-curable composition for light shielding layer (organic resin is a cured product of a curable resin [008] heat-curable resin [0018], thermosetting … preferable [0159]), for the purpose of providing the desired combination of high heat resistance, high productivity and low production costs ([0159]), and is one that further comprises an ultraviolet (UV) absorbent ([0188]), for the purpose of blocking undesired UV light rays (shielding light having a desired wavelength, … by … absorbing such light [0013]).  Although Hirauchi is silent regarding an amount of the UV absorbent in the light shielding layer, one which is within the claimed range of about 0.05 wt% to about 5 wt%, is very common, as evidenced by Kunisada. 
Kunisada teaches that a UV absorbent (2-hydroxy-4-methoxybenzophenone [0038]) is preferably present in a light-shielding layer (sheet ]0036]) in an amount which is within the claimed range of about 0.05 wt% to about 5 wt% ([0038]).
Since You is silent regarding further specifics of the composition for light shielding layer, it would have been necessary and hence obvious to have looked to the prior art for them.  Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a heat-curable composition for light shielding layer, as the composition for light shielding layer that formed the light shielding layer of the polarizing plate of You, in order to obtain the desired combination of high heat resistance, high productivity and low production costs, and further, to have included an ultraviolet (UV) absorbent in the heat-curable composition for light shielding layer, in order to block undesired UV light rays, as taught by Hirauchi, in an amount within a range of about 0.05 wt% to about 5 wt.%, as taught by Kunisada.

Response to Arguments
Applicant’s arguments have been considered but are moot due to the new embodiments in the new grounds of rejections.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2005/0143500 teaches that benzophenone-based (2-hydroxybenzophenone [0616]) UV absorbents and triazine-based (2-hydroxyphenyl-1,3,5-triazines [0621]) UV absorbents are also used as light stabilizers (UV absorber [0614]).




Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782